DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently being examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 3 and 16 are objected to because of the following informalities:  
in line 2 of each claim “the radial direction” should read as – a radial direction --;
in lines 2-3 of each claim “a cooling flow passage” should read as – the cooling flow passage --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites in line 12 “an air channel” which is unclear as to whether this is the same as or different from “an air channel” recited in line 4 which renders the claim indefinite.
Claim 15 recites in line 11 “an air channel” which is unclear as to whether this is the same as or different from “an air channel” recited in line 3 which renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chila 20100229564.
Regarding independent claim 1, Chila discloses a liner cooling device (labeled in annotated Fig. 6) comprising:
a support portion (labeled in annotated Fig. 6) disposed between a liner (32, 34 Figs. 3 and 6) and a transition piece (42, 46 Figs. 3 and 6; where support portion is between 34 and 46 as shown in annotated Fig. 6) and configured to include a cooling flow passage (cooling channels 56 Fig. 6) through which cooling air moves to the transition piece (as shown in Fig. 6, cooling air 84 flows into cooling passages 56 via inlet 68 and through 56 in the downstream direction as shown by arrow 39 to the transition piece 46 where transition piece 46 extends downstream of 54 as seen in Fig. 3 and per para. 41), 
wherein the support portion includes a support member (54 Fig. 6) disposed between the liner and the transition piece (as seen in Fig. 6), and an auxiliary support member (dividing members 62 Figs. 5 and 7A) disposed in the cooling flow passage (members 62 are disposed in cooling passage 56 thereby dividing 56 into a plurality of passages 56 as seen in Fig. 5) and having a hole (hole formed at downstream end 52 of liner and downstream end of 54 by side walls 92 with width 90 and height 94 as seen in Fig. 7A) through which the cooling air passes (cooling air flows through 56 to the transition piece 46 per para. 41: “The flow path F may continue along the axial length of the cooling channel 56, wherein the cooling air 84 exits the cooling channel 56 at a downstream end (not shown in Fig. 6), thereby discharging into the transition piece cavity 50, whereby the cooling air 84 is directed towards combustion gases flowing downstream (away from the fuel nozzles 12) through the transition piece cavity 50”).

    PNG
    media_image1.png
    617
    1036
    media_image1.png
    Greyscale

Regarding independent claim 14, Chila discloses a combustor (16 Figs. 1-2) comprising: 
a nozzle (12 Figs. 1-3) configured to inject fuel (14 Fig. 1) to mix with compressed air (para. 23: “As depicted, a plurality of fuel nozzles 12 intakes a fuel supply 14, mixes the fuel with air, and distributes the air-fuel mixture into a combustor 16”; also para. 25) supplied from a compressor (24 Figs. 1-2; para. 23: “As the shaft 22 rotates, the blades within the compressor 24 also rotate, thereby compressing air from an air intake 26 through the compressor 24”; also para. 25) of a gas turbine (10 Figs. 1-2); 
a liner (32, 34 Fig. 3) coupled to the nozzle (as shown in Fig. 3 liner 32, 34 is coupled to fuel nozzles 12 via cover plate 30 which supports the fuel nozzles 12 per para. 27) and configured to combust the mixture of the fuel and the compressed air (liner 32, 34 surrounds combustion chamber 38 in Fig. 3 and per para. 28); 
a transition piece (42, 46 Fig. 3) coupled to the liner (as shown in Figs. 3 and 6 and per para. 31: “the transition piece 46 may be coupled to the downstream end of the liner 34”) and configured to pass combustion gas generated in the liner (para. 31: “An interior cavity 50 of the transition piece 46 generally provides a path by which combustion gases from the combustion chamber 38 may be directed thru a turbine nozzle 60 and into the turbine 18”); and 
a liner cooling device (labeled in annotated Fig. 6) installed at a joint portion (Fig. 6 shows the joining of 46 with 34) between the liner and the transition piece (liner cooling device is between 34 and 46) to cool the liner (as the air 84 flows through the cooling channels 56 along the flow path F, heat may be transferred away from the combustor liner 34, particularly the downstream end portion 52 of 34 per para. 41), 
wherein the liner cooling device includes a support portion (labeled in annotated Fig. 6) disposed between the liner and the transition piece (support portion is between 34 and 46 as shown in annotated Fig. 6) and configured to include a cooling flow passage (cooling channels 56 Fig. 6) through which cooling air moves to the transition piece (as shown in Fig. 6, cooling air 84 flows into cooling passages 56 via inlet 68 and through 56 in the downstream direction as shown by arrow 39 to the transition piece 46 where transition piece 46 extends downstream of 54 as seen in Fig. 3 and per para. 41), and 
wherein the support portion includes a support member (54 Fig. 6) disposed between the liner and the transition piece (as seen in Fig. 6) and an auxiliary support member (dividing members 62 Figs. 5 and 7A) disposed in the cooling flow passage (members 62 are disposed in cooling passage 56 thereby dividing 56 into a plurality of passages 56 as seen in Fig. 5) and having a hole (hole formed at downstream end 52 of liner and downstream end of 54 by side walls 92 with width 90 and height 94 as seen in Fig. 7A) through which the cooling air passes (cooling air flows through 56 to the transition piece 46 per para. 41: “The flow path F may continue along the axial length of the cooling channel 56, wherein the cooling air 84 exits the cooling channel 56 at a downstream end (not shown in Fig. 6), thereby discharging into the transition piece cavity 50, whereby the cooling air 84 is directed towards combustion gases flowing downstream (away from the fuel nozzles 12) through the transition piece cavity 50”).
Regarding claim 2, as best understood, Chila discloses all that is claimed in claim 1 discussed above and further discloses wherein the liner comprises:
an inner liner (34 Fig. 3); and 
an outer liner (32 Fig. 3) disposed outside the inner liner in a radial direction (32 is radially outward of 34 in Fig. 3 with respect to longitudinal axis 58 of combustor 16 shown in Fig. 4) and configured to surround the inner liner such that an air channel (annular passage 36 Figs. 3 and 6; para. 32) is defined between the inner liner and the outer liner to allow the cooling air to flow in a direction opposite (cooling airflow in 36 flows upstream toward fuel nozzles 12 as shown in Figs. 3 and 6) to a flow direction of combustion gas (combustion gas flows downstream in direction of arrow 39 in Figs. 3 and 6), 
wherein the transition piece comprises: 
an inner transition piece (46 Figs. 3 and 6) having an upstream end disposed outside a downstream end of the inner liner in the radial direction based on the flow direction of the combustion gas (as shown in Fig. 6 and per para. 41, the upstream end of 46 is radially outward of downstream end portion 52 of 34); and 
an outer transition piece (42 Figs. 3 and 6) disposed outside the inner transition piece in the radial direction (42 is radially outward of 46 in Figs. 3 and 6) and coupled to the outer liner (42 is coupled to 32 as shown in Figs. 3 and 6) such that an air channel (this air channel is interpreted as an additional air channel different from an air channel recited above; 42 and 46 define annular passage 47 as shown in Figs. 3 and 6 and per para. 30) is defined between the inner transition piece (46) and the outer transition piece (42) to allow the cooling air to flow toward the liner (47 is fluidly coupled to 36 per para. 30 and air flow is shown extending upstream from 47 and into 36 toward the liner in Figs. 3 and 6), and
wherein the support portion is disposed between the downstream end of the inner liner and the upstream end of the inner transition piece in the flow direction of the combustion gas (the support portion is disposed between downstream end portion 52 and upstream end of 46 as shown in annotated Fig. 6).

Regarding claim 15, as best understood, Chila discloses all that is claimed in claim 14 discussed above and further discloses wherein the liner includes an inner liner (34 Fig. 3) and an outer liner (32 Fig. 3) disposed outside the inner liner in a radial direction (32 is radially outward of 34 in Fig. 3 with respect to longitudinal axis 58 of combustor 16 shown in Fig. 4) and configured to surround the inner liner such that an air channel (annular passage 36 Figs. 3 and 6; para. 32) is defined between the inner liner and the outer liner to allow the cooling air to flow in a direction opposite (cooling airflow in 36 flows upstream toward fuel nozzles 12 as shown in Figs. 3 and 6) to a flow direction of combustion gas (combustion gas flows downstream in direction of arrow 39 in Figs. 3 and 6), 
wherein the transition piece comprises: 
an inner transition piece (46 Figs. 3 and 6) having an upstream end disposed outside a downstream end of the inner liner in the radial direction based on the flow direction of the combustion gas (as shown in Fig. 6 and per para. 41, the upstream end of 46 is radially outward of downstream end portion 52 of 34); and 
an outer transition piece (42 Figs. 3 and 6) disposed outside the inner transition piece in the radial direction (42 is radially outward of 46 in Figs. 3 and 6) and coupled to the outer liner (42 is coupled to 32 as shown in Figs. 3 and 6) to define an air channel (this air channel is interpreted as an additional air channel different from an air channel recited above; 42 and 46 define annular passage 47 as shown in Figs. 3 and 6 and per para. 30) through which the cooling air flows toward the liner between the inner liner and the outer liner (47 is fluidly coupled to 36 per para. 30 and air flow is shown extending upstream from 47 and into 36 in Figs. 3 and 6), and 
wherein the support portion is disposed between the downstream end of the inner liner and the upstream end of the inner transition piece in the flow direction of the combustion gas (the support portion is disposed between downstream end portion 52 and upstream end of 46 as shown in annotated Fig. 6).

Regarding claims 3 and 16, Chila discloses all that is claimed in claims 1 and 14, respectively, discussed above, and further discloses wherein the support member (54) is spaced from an outer surface (outer surface of 52 which is surface facing 54 in Fig. 6) of the liner in a radial direction (outer surface of 52 is radially outward of 54 with respect to longitudinal axis 58 of combustor 16 shown in Fig. 4) to define the cooling flow passage between the support member and the liner (56 is between 54 and 52 in Fig. 6), and 
the auxiliary support member is disposed between the support member and the liner to support the support member (62 is disposed between 52 and 54 with 62 supporting 54 above radially outward surface 95 of 52 in Fig. 7A).

Regarding claims 4 and 17, Chila discloses all that is claimed in claims 3 and 16, respectively, discussed above, and further discloses wherein an upstream end (upstream end of 54 in Fig. 6) of the support member (54) based on the flow direction of the combustion gas protrudes more upstream than an end portion of the transition piece (upstream end of 54 protrudes further upstream than does an end portion of 46 in Fig. 6) and is provided with an inlet (inlet 68 Fig. 6; para. 35) communicating with the cooling flow passage (air flow 84 is shown flowing through 68 and into 56 in Fig. 6), 
the support portion further includes a partition wall (labeled in annotated Fig. 6) installed at an upstream side of the inlet (labeled partition wall is upstream of 68 in annotated Fig. 6) of the cooling flow passage, configured to support the support member (54 is supported by the partition wall at the upstream end of 54 in annotated Fig. 6), and formed to seal an upstream end of the cooling flow passage (the partition wall seals 56 at the upstream end of 56 in annotated Fig. 6), and 
the auxiliary support member is installed at a downstream side of the cooling flow passage (62 extends to the downstream side of 56 as shown in Figs. 4-5).

Regarding claims 5 and 18, Chila discloses all that is claimed in claims 4 and 17, respectively, discussed above, and further discloses wherein the liner cooling device further comprises a sealing portion (sealing ring 66 Fig. 6) disposed between the support member and the transition piece (66 is disposed between 54 and 46 in Fig. 6) and positioned at a downstream side of the inlet (66 is downstream of 68 in Fig. 6) based on the flow direction of the combustion gas.

Regarding claims 6 and 19, Chila discloses all that is claimed in claims 1 and 14, respectively, discussed above, and further discloses wherein the auxiliary support member is formed to protrude radially outward (62 protrudes radially outward as seen in Figs. 4, 5 and 7A) when viewed in the flow direction of the combustion gas to form a space (labeled in annotated Fig. 7A) between the auxiliary support member (62) and the liner (downstream end portion 52 of 34).

    PNG
    media_image2.png
    388
    472
    media_image2.png
    Greyscale


Regarding claim 10, Chila discloses all that is claimed in claim 1 discussed above and further discloses wherein the liner includes an auxiliary discharge flow (64 Fig. 6) passage communicating with the cooling flow passage (a portion 53 of cooling air 84 flows from 56 and through 64 as shown in Fig. 6; para. 42) and allowing the cooling air to be discharged from a downstream end of the liner in the flow direction of the combustion gas (cooling air flow portion 53 flows downstream toward the downstream end of 34 as shown in Fig. 6 where 53 is discharged from the downstream end of 34 and into the interior cavity 50 of the transition piece 46).

Regarding claim 11, Chila discloses all that is claimed in claim 10 discussed above and further discloses wherein the auxiliary discharge flow passage is inclined from an upstream end to a downstream end thereof in the flow direction of the combustion gas such that the auxiliary discharge flow passage obliquely extends radially inward from the cooling flow passage (64 is inclined from an upstream end to a downstream end and 64 obliquely extends radially inward from 56 as shown in Fig. 8B and per para. 49).

Regarding claim 12, Chila discloses all that is claimed in claim 10 discussed above and further discloses wherein the auxiliary discharge flow passage is formed such that a width thereof in a circumferential direction of the liner increases from an upstream end to a downstream end in the flow direction of the combustion gas (the outer opening 100 of 64 is smaller relative to the inner opening 102 as seen in Fig. 8C and 64 is generally conically shaped per para. 50, which, since 64 is conical, therefore means the width of 64 in a circumferential direction also increases from the outer opening 100 at upstream end of 64 to inner opening 102 at downstream end of 64 in the flow direction of the combustion gas).

Regarding claim 13, Chila discloses all that is claimed in claim 10 discussed above and further discloses wherein the auxiliary discharge flow passage is formed such that a width thereof in a radial direction of the liner increases from an upstream end to a downstream end in the flow direction of the combustion gas (the outer opening 100 which is at an upstream end of 64 is smaller relative to the inner opening 102 which is at a downstream end of 64 such that 64 is generally conically shaped as seen in Fig. 8C and per para. 50 where the width of 64 in a radial direction of the liner with respect to longitudinal axis 58 of combustor 16 shown in Fig. 4 therefore increases).

Regarding independent claim 20, Chila discloses a gas turbine (10 Figs. 1-2) comprising: 
a compressor (24 Figs. 1-2) configured to compress air introduced from an outside (para. 23: “As the shaft 22 rotates, the blades within the compressor 24 also rotate, thereby compressing air from an air intake 26 through the compressor 24”); 
a combustor (16 Figs. 1-2) configured to mix fuel (14 Fig. 1) with the air compressed by the compressor (paras. 23, 25) and combust a mixture of the fuel and the compressed air (para. 23: “air-fuel mixture combusts in a chamber within combustor 16”; para. 25); and 
a turbine (18 Figs. 1-2) configured to generate a driving force to generate electric power by combustion gas supplied from the combustor (para. 23: “As the exhaust gases pass through the turbine 18, the gases force one or more turbine blades to rotate a shaft 22 along an axis of the system 10… The shaft 22 may also be connected to a load 28, which may be a vehicle or a stationary load, such as an electrical generator in a power plant”), 
wherein the combustor comprises:
a nozzle (12 Figs. 1-3) configured to inject fuel to mix with compressed air supplied from the compressor (para. 23: “As depicted, a plurality of fuel nozzles 12 intakes a fuel supply 14, mixes the fuel with air, and distributes the air-fuel mixture into a combustor 16”; also para. 25);
a liner (32, 34 Fig. 3) coupled to the nozzle (as shown in Fig. 3 liner 32, 34 is coupled to fuel nozzles 12 via cover plate 30 which supports the fuel nozzles 12 per para. 27) and configured to combust the mixture of the fuel and the compressed air (liner 32, 34 surrounds combustion chamber 38 in Fig. 3 and per para. 28); 
a transition piece (46 Fig. 3) coupled to the liner (as shown in Fig. 3 and per para. 31: “the transition piece 46 may be coupled to the downstream end of the liner 34”) and configured to pass combustion gas generated in the liner (para. 31: “An interior cavity 50 of the transition piece 46 generally provides a path by which combustion gases from the combustion chamber 38 may be directed thru a turbine nozzle 60 and into the turbine 18”); and 
a liner cooling device (labeled in annotated Fig. 6) installed at a joint portion (Fig. 6 shows the joining of the transition duct 46 and liner 34) between the liner and the transition piece to cool the liner (as the air 84 flows through the cooling channels 56 along the flow path F, heat may be transferred away from the combustor liner 34, particularly the downstream end portion 52 of the liner per para. 41), 
wherein the liner cooling device includes a support portion (labeled in annotated Fig. 6) disposed between the liner and the transition piece (as shown in annotated Fig. 6) and configured to include a cooling flow passage (cooling channels 56 Fig. 6) through which cooling air moves to the transition piece (as shown in Fig. 6, cooling air 84 flows into cooling passages 56 via inlet 68 and through 56 in the downstream direction as shown by arrow 39 to the transition piece 46 where transition piece 46 extends downstream of 54 as seen in Fig. 3 and per para. 41), and 
wherein the support portion includes a support member (54 Fig. 6) disposed between the liner and the transition piece (as seen in Fig. 6) and an auxiliary support member (dividing members 62 Figs. 5 and 7A) disposed in the cooling flow passage (members 62 are disposed in cooling passage 56 thereby dividing 56 into a plurality of passages 56 as seen in Fig. 5) and having a hole (hole formed at downstream end 52 of liner and downstream end of 54 by side walls 92 with width 90 and height 94 as seen in Fig. 7A) through which the cooling air passes (cooling air flows through 56 to the transition piece 46 per para. 41: “The flow path F may continue along the axial length of the cooling channel 56, wherein the cooling air 84 exits the cooling channel 56 at a downstream end (not shown in Fig. 6), thereby discharging into the transition piece cavity 50, whereby the cooling air 84 is directed towards combustion gases flowing downstream (away from the fuel nozzles 12) through the transition piece cavity 50”).

Claim(s) 1, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cihlar et al. 20120186269.
Regarding independent claim 1, Cihlar discloses a liner cooling device (labeled in annotated Fig. 2) comprising: 
a support portion (labeled in annotated Fig. 3) disposed between a liner (56 Figs. 2 and 3) and a transition piece (50 Fig. 3) of a gas turbine (10 Fig. 1) and configured to include a cooling flow passage (labeled in annotated Fig. 3 which is passage between 50 and 56) through which cooling air moves to the transition piece (cooling air 24 flows through inlets 60 in 50 and into the cooling passage and 24 moves upstream along inner surface of 50 as seen in Fig. 2; para. 22), 
wherein the support portion includes a support member (labeled in annotated Fig. 3 and which is a suitable mechanical fastener such as a rivet per para. 34 or a nut-bolt combination per para. 35) disposed between the liner and the transition piece (part of the fastener extends into the cooling passage between 50 and 56 as seen in Fig. 3), and an auxiliary support member (100 Fig. 3) disposed in the cooling flow passage and having a hole (labeled in annotated Fig. 3 which is the hole through 100) through which the cooling air passes (cooling air 24 is able to flow through the hole in 100).

    PNG
    media_image3.png
    776
    1036
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    769
    825
    media_image4.png
    Greyscale


Regarding claim 7, Cihlar discloses all that is claimed in claim 1 discussed above, and further discloses wherein the auxiliary support member comprises: a first support (labeled in Fig. 4) protruding radially outward from the liner when viewed in the flow direction of the combustion gas (first support protrudes radially outward from 56 in annotated Fig. 4); and a pair of second supports (labeled in annotated Fig. 4) extending in opposite directions from each end of the first support (second supports extend in opposite directions from ends of first support in annotated Fig. 4) along a circumferential direction (labeled in annotated Fig. 4) of the liner.

    PNG
    media_image5.png
    657
    816
    media_image5.png
    Greyscale


Regarding claim 9, Cihlar discloses all that is claimed in claim 1 discussed above, and further discloses wherein the auxiliary support member includes an elliptical hole (hole through 100 in Fig. 5 is elliptical) when viewed in the flow direction of the combustion gas and a miner axis (labeled in annotated Fig. 4) of the elliptical hole is aligned along a radial direction (labeled in annotated Fig. 4) of the liner.

    PNG
    media_image6.png
    517
    771
    media_image6.png
    Greyscale


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodukulla et al. 20140047845.
Regarding independent claim 1, Kodukulla discloses:  a liner cooling device (labeled in annotated Fig. 7) comprising: 
a support portion (labeled in annotated Fig. 7) disposed between a liner (28 Fig. 7) and a transition piece (labeled in annotated Fig. 7) of a gas turbine (10 Fig. 1) and configured to include a cooling flow passage (52 Fig. 7) through which cooling air moves to the transition piece (cooling air 42 flows through 52 to the transition piece as shown in annotated Fig. 7 and per para. 33: “The fifth embodiment includes the aperture 64 to route the cooling flow 42 to the cooling annulus 52 and the escape orifice 72 proximate the aft region 62 of the cooling annulus 52 for expelling of the cooling flow 42 therefrom”), 
wherein the support portion includes a support member (58 Fig. 7) disposed between the liner and the transition piece (58 is between 28 and the transition piece in annotated Fig. 7), and an auxiliary support member (labeled in annotated Fig. 7 which is structure in which escape orifice 72 is formed) disposed in the cooling flow passage and having a hole (escape orifice 72 Fig. 7) through which the cooling air passes (cooling air 42 is shown passing through 72 in Fig. 7).

    PNG
    media_image7.png
    422
    990
    media_image7.png
    Greyscale


	Regarding claim 8, Kodukulla discloses all that is claimed in claim 1 above and further discloses wherein the auxiliary support member includes a circular hole (escape orifice 72 is a round hole per para. 25) when viewed in the flow direction of the combustion gas. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.J.H./	/GERALD L SUNG/                                                                                     Primary Examiner, Art Unit 3741                                                                                                             Examiner, Art Unit 3741